Opinion by
Mr. Justice McCollum,
This is a suit upon a mortgage on the property of Lizzie C. Neeley, one of the defendants. When the case was reached for trial it was agreed by the parties to submit it-to the decision of the court under the act of April 22, 1874. It seems that Lizzie C. Neeley on May 24, 1890, applied to the plaintiff for thirty shares of its capital stock. The application for the stock was complied with and a certificate for it was granted to the applicant on June 1, 1890. The shares of the stock were of the par value of $100, and were to mature in six years. On *31August 8,1890, Lizzie C. Neeley and J. R. Neeley, her husband, executed and delivered to the plaintiff their bond and mortgage in the sum of $6,000, conditioned for the payment of $3,000 as defined therein. The suit upon the mortgage was instituted by the plaintiff on November 17, 1896, for the recovery of an alleged balance of $1,449 from the defendants on their alleged default “ in the payment of the instalment on principal, interest, premium and quarterly dues for more than the space of three months, whereby the said balance became due and payable.” The plaintiff’s statement of the balance due from the defendant does not correspond with its statement of balance in its seventh exception, or in its fifth point. There is at best a seeming discrepancy between them to which no explanation is attached. Payments were made by the defendant to the amount of $3,243.05, while all the credit allowed her in the plaintiff’s statement of its claim was $1,950. The defendant at the time of her alleged default had made sixty-five monthly payments in accordance with the terms of the articles of the association and had she made seven more monthly payments in conformity with said terms they would have extinguished her liability to the plaintiff in the transaction between them.
The learned judge of the court below upon a careful consideration of all the testimony in the case, of all the articles of association relating to the questions involved, of the terms of the bond and mortgage and of the rights and obligations of the contracting parties arrived at the conclusion that the balance due from the defendants to the plaintiff amounts to the sum of $470.74. His findings of fact and conclusions of law, together with the judgment entered, do not appear to have been successfully combatted by the plaintiff at any point. We therefore dismiss the assignments of error and affirm the judgment.